Citation Nr: 1001422	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-06 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 
1981 and had subsequent service with the New York Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 
106, 1110, 1131. Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty 
as members of the Army National Guard or Air National Guard 
of any State.  

In order to determine if the Veteran received a head injury 
during qualifying service, his periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
must be determined. 

The Veteran contends that he sustained a head injury on 
ACDUTRA while preparing to clean an APC radio/telephone-
tracked vehicle.  The Veteran also reported that X-ray 
studies were obtained after this incident, which indicated he 
had a skull fracture.

The Veteran maintains that this information is contained 
within his National Guard records.  The RO has unsuccessfully 
attempt to obtain these records from the New York National 
Guard. (See letters from the RO dated February 2003, 
September 2003, and January 2004).  That organization has 
reported that the Veteran served from March 1981 to November 
1983.

The Veteran submitted a letter dated January 1984 from the 
Department of the Army which indicated effective February 16, 
1984, he was discharged from the National Guard.  The letter 
further states that for questions regarding his military 
service, the Veteran should contact the National Personnel 
Records Center (NPRC).

The RO contacted the NPRC and received the Veteran's active 
duty service treatment records dated March 1978 to March 
1981.  However, there is no indication in the claims file 
that a request was made to NPRC for the Veteran's National 
Guard records.  Such records would be relevant to the claim.

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). The evidence of a link 
between current disability and service must be competent. 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The 
threshold for finding a link between current disability and 
service is low. Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service. McLendon, 20 Vet. App. at 83.  

The Veteran's statements constitute competent evidence of an 
in-service injury and of a continuity of symptomatology.  He 
contends that since his head injury during active duty for 
training, he has experienced headaches radiating down his 
neck.

The medical evidence of record is insufficient because it 
does not contain an opinion as to whether any current 
disability may be related to the claimed head injury. These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991). 

The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case. See Murphy v. Derwinski, 1 Vet. App. 
78 (1990). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and attempt to 
locate the Veteran's National Guard 
service treatment and personnel records 
for the period from March 30, 1981 to 
February 16, 1984 with verification of 
all periods of ACDUTRA and INACDUTRA.  
All documentation should be included in 
the file.  

If the records cannot be located, a 
formal finding of unavailability should 
be associated with the file.

2.  The Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
etiology and relationship, if any, 
between the Veteran's current symptoms 
and his claimed head injury during active 
duty for training. 

The examiner should review the claims 
folder, and note such a review in the 
examination report or in an addendum.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
injuries; and such reports must be 
considered in formulating any opinions.

The examiner is further advised that the 
Veteran reported he was diagnosed with a 
skull fracture due to a vehicle hatch 
striking him on the head, which he 
reports was confirmed at the time through 
X-ray studies.

The examiner should provide an opinion as 
to whether the Veteran has current 
residuals of a head injury, and, if so, 
whether it is at least as likely as not 
(50 percent probability or more) that the 
head injury began in service or is 
otherwise the result of a disease or 
injury in service. The examiner should 
provide a rationale for this opinion.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

